Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 1 of 22




         EXHIBIT
           A
              CaseE-Filed
Filing # 80696699  4:18-cv-00527-MW-CAS    Document
                          11/13/2018 10:22:59 AM 1-1 Filed 11/13/18 Page 2 of 22


                   IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT
                             IN AND FOR LEON COUNTY, FLORIDA



        JIM BONFIGLIO CAMPAIGN, and
        JIM BONFIGLIO, individually as an
        elector of House District 89
                                                              CASE NO.:
                             Plaintiff,
        vs.

        KEN DETZNER, in his official
        capacity as Florida Secretary of State,
        and the PALM BEACH COUNTY
        CANVASSING BOARD, and SUSAN
        M. BUCHER, in her official capacity
        as Palm Beach County Supervisor of
        Elections,

                             Defendants.
                                                  /

                      AMENDED VERIFIED COMPLAINT FOR EMERGENCY
                          DECLARATORY AND INJUNCTIVE RELIEF

               Plaintiffs, the JIM BONFIGLIO CAMPAIGN and JIM BONFIGLIO (collectively

        “BONFIGLIO”), pursuant to Rule 1.610, Florida Rules of Civil Procedure, sues

        Defendants, KEN DETZNER, Florida Secretary of State (“DETZNER”), the PALM

        BEACH COUNTY CANVASSING BOARD (the “BOARD”), and SUSAN M. BUCHER,

        Supervisor of Elections, Palm Beach County, Florida (the “SOE”), and requests this Court

        to enter its order granting immediate injunctive relief extending the reporting deadlines

        as set forth in Florida Statute §102.141 and §102.112, and further ordering that the Palm

        Beach County Supervisor of Elections shall begin the machine and manual recounts in
      Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 3 of 22
Verified Comp for Emerg Inj Relief


the Florida House District 89 race (“HD89”) immediately, and upon information and

belief as to the affiants and declarants referenced herein, as follows:


                                     NATURE OF ACTION


1)      This is an emergency action for injunctive relief pursuant to Rule 1.610, Florida

        Rules of Civil Procedure, to compel Defendants to take such steps as are necessary

        to allow Florida Electors within Palm Beach County, and more specifically, HD89,

        a meaningful opportunity to have their votes properly counted in the November

        6, 2018 election as guaranteed by the United States and Florida Constitutions, and

        to allow BONFIGLIO access to his rights otherwise guaranteed by Florida Statute.

        Such relief is necessary in light of the following:


        a) On November 6, 2018 a General Election was held in Palm Beach County,

             Florida in which approximately 600,000 electors cast their ballots to vote for

             their representative choices. The ballot included races for the office of United

             States Senator, Florida Governor, Florida Commissioner of Agriculture and

             Consumer Services, Florida State House Representative for District 89, among

             others.


        b) The BOARD certified its first unofficial vote count in the HD89 race on

             Saturday November 10, 2018. Of the total number of votes cast in the

             November 6, 2018 general election, the first certified unofficial vote count


                                               2
      Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 4 of 22
Verified Comp for Emerg Inj Relief


             reflects that 81,394 electors from HD89 cast their vote and that BONFIGLIO is

             losing to his opponent by a mere thirty-seven (37) votes. This is well within

             the % 0.25 margin for a manual recount and the margin is not expected to

             change much, if at all, after the machine recount. This is also such a razor-thin

             margin between the two candidates, that it is extremely possible that the lead

             could change after a recount and the will of the voters be actually determined.


        c) On or about 1:50 pm on November 10, 2018, DETZNER ordered a machine

             recount be conducted in Palm Beach County for the office of State House of

             Representative, District 89, on the 2018 General Election Ballot. Notice was

             sent to BONFIGLIO via email, along with DETZNER’s order, a copy of which

             is attached hereto as Exhibit “A.” Along with the HD89 recount, DETZNER

             also ordered machine recounts in the United States Senate race, the Florida

             Gubernatorial race, and the race for Florida Commissioner of Agriculture and

             Consumer Services.


        d) The BOARD decided to recount the races in the order they appear on the ballot

             placing the HD89 recount last making it the least likely to be recounted by the

             deadlines set forth in Fla. Stat. §102.141, manually recounted by the procedures

             set forth in Fla. Stat. §102.166 which require the over and undervotes be

             separated out by the machine recount in Fla. Stat. §102.141, and making it



                                               3
      Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 5 of 22
Verified Comp for Emerg Inj Relief


             impossible for the BOARD to certify the returns by the deadline mandated in

             Fla. Stat. §102.112. Upon information and belief, the SOE has made clear that it

             is not just impracticable but is expected to be impossible for the SOE to

             complete all four recounts by the reporting mandate contained in Fla. Stat.

             §102.141.


        e) The BOARDS inability to timely certify the results of the impending manual

             recount pursuant to Fla. Stat. §102.166 guarantees that BONFIGLIO will be

             certified to lose the election, depriving him as a candidate to a full and fair

             election, and depriving the voters of HD89 their right to have their votes fully

             and accurately counted.


2)      The BOARD, by way of its decision to count the HD89 last, has determinatively

        eliminated the chance for the electors of HD89 to have their votes verified, and

        correctly and completely counted unless this Court grants injunctive relief and

        orders DETZNER to extend the reporting deadlines for both machine and manual

        recounts as set forth in Fla. Stat. §§102.141 and 102.166 respectively, until such time

        as the SOE is able to complete the machine and manual recounts for the HD89 race.


3)      Alternatively, HD89 is the only race to be recounted with the totality of electors

        casting their ballots in that race being contained solely and completely within the

        boundary of Palm Beach County, Florida. Because of this, the BOARD and SOE


                                               4
      Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 6 of 22
Verified Comp for Emerg Inj Relief


        abused its discretion in placing the recount for this race last. The SOE’s first

        obligation are to the electors of Palm Beach County. Because the constituents of

        HD89 are solely found within Palm Beach County, coupled with the fact that this

        race is the only race which could have been, and still might be able to be completed

        by the manual recount reporting deadline as set forth in Fla. Stat §102.166, the SOE

        and BOARD abused their discretion in not voting to recount the HD89 race first.

        Accordingly, the vote by the BOARD disenfranchises the voters of HD89 and this

        Court should order that the other statewide race recounts be immediately halted

        and the HD89 race be placed into machine recount to separate the over and under

        votes to be manually recounted thereafter.


                                           PARTIES


4)      JIM BONFIGLIO is an elector of HD89 and a duly qualified candidate of the

        Democratic Party for Florida State House Representative, District 89. He brings

        this suit in both capacities.


5)      The BONFIGLIO CAMPAIGN is the official campaign to elect Jim Bonfiglio for

        Florida State House Representative for District 89.


6)      KEN DETZNER is the Florida Secretary of State. As Secretary of State, pursuant

        to Fla. Stat. §97.012, he is also the Chief Election Officer for the State of Florida. It

        is his responsibility, in part, to provide written direction and opinions to the


                                                5
      Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 7 of 22
Verified Comp for Emerg Inj Relief


        supervisors of elections on the performance of their official duties with respect to

        eh Florida Election Code or rules adopted by the Department of State and to adopt

        uniform standards of the proper and equitable interpretation and implementation

        of the requirements of chapters 97 through 102 and 105 of the Election Code.


7)      The PALM BEACH COUNTY CANVASSING BOARD was convened pursuant to

        Fla. Stat. §102.141. Under Florida Law it oversees the canvassing of ballots from

        the November 6, 2018 general election conducted in Palm Beach County Florida,

        as well as the process of any recounts ordered by the Secretary of State.


8)      SUSAN M. BUCHER resides in Palm Beach County and is the elected Supervisor

        of Elections in Palm Beach County, Florida pursuant to Fla. Stat. §98.015. She is

        joined in her official capacity as a party to this action.     Under Florida law,

        Defendant has the duty to conduct the national, state, and local elections for Palm

        Beach County, including the general election on November 6, 2018, and directs

        other election officials and personnel including, without limitation, the election

        boards, inspectors and clerks that conduct voting in the individual polling places

        of Palm Beach County, Florida. See Fla. Stat. § 98.015. Under Florida law,

        Defendant is responsible for administering voting within Palm Beach County. See

        Fla. Stat. § 100.031, § 100.032.




                                             6
      Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 8 of 22
Verified Comp for Emerg Inj Relief


                                     JURISDICTION AND VENUE


9)      This Court has jurisdiction pursuant to Fla. Stat. § 26.012(2)(c) because this Verified

        Emergency Complaint seeks Injunctive Relief for violations of the Florida

        Constitution and Florida statutory law.


10)     This Court further has jurisdiction as a court of general jurisdiction, pursuant to

        Fla. Stat. §86.011 and Article V., §5 of the Florida Constitution.


11)     Because the Florida Secretary of State is located in Tallahassee, Florida, and

        because the Secretary is acting in his capacity as the Chief Elections Officer

        pursuant to Fla. Stat. §97.012, venue is proper in Leon County, Florida, in this

        Second Judicial Circuit. See Fla. Stat. §47.011.


                                             FACTS


12)     On November 6, 2018 a General Election was held in Palm Beach County, Florida

        in which approximately 600,000 electors cast their ballots to vote for their

        representative choices. The ballot included races for the office of United States

        Senator, Florida Governor, Florida Commissioner of Agriculture and Consumer

        Services, Florida State House Representative for District 89, among others.


13)     The BOARD certified its first unofficial vote count in the HD89 race on Saturday

        November 10, 2018. That vote count reflects that 81,394 electors from HD89 cast



                                               7
      Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 9 of 22
Verified Comp for Emerg Inj Relief


        their vote and that BONFIGLIO is losing to his opponent by a mere thirty-seven

        (37) votes. This is well within the 0.25% margin for a manual recount and the

        margin is not expected to change much, if at all, after the machine recount.


14)     On or about 1:50 pm on November 10, 2018, DETZNER ordered a machine recount

        for the office of State House of Representative, District 89, on the 2018 General

        Election Ballot. Notice was sent to BONFIGLIO via email, along with DETZNER’s

        order, a copy of which is attached hereto as Exhibit “A.”


15)     Along with the HD89 recount, DETZNER also ordered machine recounts in the

        United States Senate race, the Florida Gubernatorial race, and the race for Florida

        Commissioner of Agriculture and Consumer Services. The HD89 race is the

        closest margin of all the races ordered for recount and therefore the most likely to

        be affected by the results of the machine and manual recount.


16)     The BOARD reconvened at or around 3:30 pm on November 10, 2018 to announce

        the recounts and determine the order of recounting of the various races.


17)     At this meeting of the BOARD, a vote was taken in which the BOARD announced

        the following findings, statements, and decisions:


                 (a) It is a unique circumstance where the SOE is ordered to recount multiple

                     races, let along multiple statewide races;



                                                8
      Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 10 of 22
Verified Comp for Emerg Inj Relief


                 (b) The SOE is only able to mechanically recount one race at a time due to

                     their outdated high-speed counting Sequoia c-400 machines;


                 (c) The equipment being used by the SOE in Palm Beach County has been

                     certified by DETZNER, and upon information and belief, DETZNER is

                     aware of the machines’ limitations and still certified them to be used in

                     the 2018 general election;


                 (d) The SOE has no confidence that they will be able to complete all the

                     machine recounts, let alone the first recount, by the statutory deadline

                     as set forth in Florida Statute 102.141;


                 (e) The SOE made an initial request to DETZNER to extend the statutory

                     deadline for reporting the machine recount results and that request was

                     denied;


                 (f) The BOARD was given no direction or guidance by DETZNER on the

                     order in which the recounts should be held, and the laws of this State

                     are silent on such a decision. The BOARD ultimately looked to Fla. Stat.

                     §101.151 relating to the order of races placed on a ballot to make their

                     decision, as well as the order in which DETZNER’s Orders on Conduct

                     of Machine Recount were received by the SOE;




                                                  9
      Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 11 of 22
Verified Comp for Emerg Inj Relief


                 (g) Over BONFIGLIO’s objection, the BOARD voted to conduct the

                     machine recounts in the order the races appear on the ballot: 1) U.S.

                     Senate; 2) Governor; 3) Commissioner of Agriculture; and 4) HD89;


                 (h) The recount for the U.S. Senate race began shortly after 5:00 pm

                     thereafter and continues on as of the time of filing this action. Even if

                     the SOE were to complete the machine recount for that race in forty-

                     eight hours, that process would need to occur two more times before

                     even getting to the HD89 recount.


                   COUNT I: Request of Injunctive Relief Due to Detzner’s
                            Violation of Florida Statute §97.012

18)     BONFIGLIO hereby realleges and incorporates by reference each and every

        allegation contained in paragraphs 1-15 as if fully restated herein.


19)     DETZNER has violated Florida Statute §97.012 in as much as he has failed to

        provide written direction and opinions to the BOARD or to the SOE on matters

        not otherwise address in law or rule, to wit: the order of which the four recounts

        should occur.


20)     As a result of DETZNER’S dereliction of this statutory duty, both BONFIGLIO and

        the electors of HD89 are placed in a position to be irreparably harmed without this




                                               10
      Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 12 of 22
Verified Comp for Emerg Inj Relief


        Court entering injunctive relief to extend the reporting deadlines as set forth in

        Fla. Stat. §§102.141 and 102.112


21)     Defendant, DETZNER, by the actions described above has violated Florida Law

        by depriving Palm Beach County residents of a meaningful opportunity to

        exercise their right to vote during the November 6, 2018 general election recount

        for HD89.


22)     BONFIGLIO lacks an adequate remedy at law. Unless the relief requested herein

        is granted, BONFIGLIO, and more particularly Florida Electors of HD89 in Palm

        Beach County, will suffer irreparable harm in that the voting rights of eligible,

        registered voters will be denied.


23)     BONFIGLIO has a clear legal right to the relief sought and requested herein and

        has a substantial likelihood of success on the merits. Moreover, the granting of the

        injunctive relief requested herein is in, and will indeed serve, the public interest as

        well as Florida public policy that all eligible voters be entitled to exercise their

        Constitutional and statutory rights to vote and participate in the general election.


 Count II: Request for Injunctive Relief Due to the Violation of BONFIGLIO’S right
              to a recount under Florida Statutes §§102.141 and 102.166

24)     BONFIGLIO hereby realleges and incorporates by reference each and every

        allegation contained in Paragraphs 1-15 as if fully restated herein.



                                              11
      Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 13 of 22
Verified Comp for Emerg Inj Relief


25)     The BOARD has violated BONFIGLIO’S rights to a machine recount under Fla.

        Stat. §102.141, and therefore also to an anticipated manual recount under §102.166,

        by ignoring the pure fact that HD89 includes solely electors of Palm Beach County

        who’s votes they have the responsibility to canvass and protect and placing the

        HD89 race in the final recount position; a position where it is impossible for the

        actions mandated by those statutes to be completed by the deadlines set forth in

        Fla. Stat. §102.112.


26)     The SOE has violated BONFIGLIO’S rights to a machine recount under Fla. Stat.

        §102.141, and therefore also to an anticipated manual recount under §102.166, by

        ignoring the pure fact that HD89 includes solely electors of Palm Beach County

        who’s votes they have the responsibility to canvass and protect and placing the

        HD89 race in the final recount position; a position where it is impossible for the

        actions mandated by those statutes to be completed by the deadlines set forth in

        Fla. Stat. §102.112.


27)     DETZNER has violated BONFIGLIO’S rights to a machine recount under Fla. Stat.

        §102.141 and therefore also to an anticipated manual recount under §102.166 by

        certifying, and allowing to be used, machines which he knows are incapable of

        complying with the recount orders he issued on November 10, 2018. He has

        knowingly placed himself in a position where he as Secretary, not the voters in



                                            12
      Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 14 of 22
Verified Comp for Emerg Inj Relief


        HD89, gets to decide the outcome of that election, stripping the electors of their

        vote and right to be heard on this race. DETZNER’S voluntary refusal to extend

        the certification deadlines in light of the impossible task before the SOE amounts

        to clear voter suppression of the electors in HD89.


28)     BONFIGLIO lacks an adequate remedy at law. Unless the relief requested herein

        is granted, BONFIGLIO, and more particularly Florida Electors of HD89 in Palm

        Beach County, will suffer irreparable harm in that the voting rights of eligible,

        registered voters will be denied.


29)     BONFIGLIO has a clear legal right to the relief sought and requested herein, and

        has a substantial likelihood of success on the merits. Moreover, the granting of the

        injunctive relief requested herein is in, and will indeed serve, the public interest as

        well as Florida public policy that all eligible voters be entitled to exercise their

        Constitutional and statutory rights to vote and participate in the general election.


  Count III. Request of Injunctive Relief Due to Violations of the U.S. Constitution


30)     BONFIGLIO hereby realleges and incorporates by reference each and every

        allegation contained in Paragraphs 1-15 as if fully restated herein.


31)     Defendant, DETZNER, by the actions as described above, have violated the Fifth

        and Fourteenth Amendments to the U.S. Constitution, by depriving BONFIGLIO



                                              13
      Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 15 of 22
Verified Comp for Emerg Inj Relief


        as a candidate for election, and the electors of HD89, a meaningful opportunity to

        exercise their right to vote during the November 6, 2018 general election.


32)     Furthermore, by DETZNER’S actions above, or rather his lack of action, the

        BOARD also has Fifth and Fourteenth Amendments to the U.S. Constitution, by

        depriving BONFIGLIO as a candidate for election, and the electors of HD89, a

        meaningful opportunity to exercise their right to vote during the November 6,

        2018 general election.


33)     BONFIGLIO lacks an adequate remedy at law. Unless the relief requested herein

        is granted, BONFIGLIO, and more particularly Florida Electors of HD89 in Palm

        Beach County, will suffer irreparable harm in that the voting rights of eligible,

        registered voters will be denied.


34)     BONFIGLIO has a clear legal right to the relief sought and requested herein, and

        has a substantial likelihood of success on the merits. Moreover, the granting of the

        injunctive relief requested herein is in, and will indeed serve, the public interest as

        well as Florida public policy that all eligible voters be entitled to exercise their

        Constitutional and statutory rights to vote and participate in the general election.


Count IV. Request for Injunctive Releif due to Violations of the Florida Constitution


35)     BONFIGLIO hereby realleges and incorporates by reference each and every

        allegation contained in Paragraphs 1-15 as if fully restated herein.

                                              14
      Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 16 of 22
Verified Comp for Emerg Inj Relief


36)     Defendant, DETZNER, by the actions as described above, has violated the rights

        of the electors in HD89 as guaranteed to them under the Florida Constitution, by

        depriving BONFIGLIO as a candidate for election, and the electors of HD89, a

        meaningful opportunity to exercise their right to vote during the November 6,

        2018 general election.


37)     Furthermore, by DETZNER’S actions above, or rather his lack of action, the

        BOARD also has also violated the rights of the electors in HD89 as guaranteed to

        them under the Florida Constitution, by depriving BONFIGLIO as a candidate for

        election, and the electors of HD89, a meaningful opportunity to exercise their right

        to vote during the November 6, 2018 general election.


38)     BONFIGLIO lacks an adequate remedy at law. Unless the relief requested herein

        is granted, BONFIGLIO, and more particularly Florida Electors of HD89 in Palm

        Beach County, will suffer irreparable harm in that the voting rights of eligible,

        registered voters will be denied.


39)     BONFIGLIO has a clear legal right to the relief sought and requested herein and

        has a substantial likelihood of success on the merits. Moreover, the granting of the

        injunctive relief requested herein is in, and will indeed serve, the public interest as

        well as Florida public policy that all eligible voters be entitled to exercise their

        Constitutional and statutory rights to vote and participate in the general election.


                                              15
      Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 17 of 22
Verified Comp for Emerg Inj Relief


                           Count V: Request for Declaratory Judgment


40)     BONFIGLIO hereby realleges and incorporates by reference each and every

        allegation contained in Paragraphs 1-15 and Paragraphs 23-28 as if fully restated

        herein.


41)     BONFIGLIO seeks a declaratory judgment that as a candidate for election with a

        margin of separation between he and his opponent within 0.5%, he has a legal

        right to a machine recount pursuant to Fla. Stat. §102.141.


42)     BONFIGLIO further seeks a declaratory judgment that as a candidate for election

        with a margin of separation between he and his opponent within 0.25%, he has a

        legal right to a manual recount of the over and under votes pursuant to Fla. Stat.

        §102.116.


                                     PRAYER FOR RELIEF


WHEREFORE, Plaintiff prays that this Court:


          (i)    Enter an immediate injunction:


             (1) ordering and compelling DETZNER to extend the deadline for the BOARD

                 to certify election returns as mandated by Fla. Stat. §102.141(7)(c) from the

                 machine recount ordered by DETZNER on November 10, 2018 until such




                                               16
      Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 18 of 22
Verified Comp for Emerg Inj Relief


                 time as the SOE is able to complete each of the four machine recounts

                 ordered;


             (2) ordering and compelling DETZNER to extend the deadline for the BOARD

                 to certify the election returns as mandated by Fla. Stat. §102.112 until such

                 time as the manual recount of the over and undervotes separated out

                 during the machine recount pursuant to Fla. Stat. §102.141 is completed;


        ii) Enter a second immediate injunction:


             (1) ordering and compelling the SOE and the BOARD to immediately cease the

                 machine recount of any statewide race until the HD89 race has been

                 machine recounted.


             (2) Ordering and compelling the SOE to immediately proceed to a manual

                 recount of the over and under votes upon completion of the machine

                 recount.


             (3) Ordering and compelling DETZNER to accept the county returns pursuant

                 to Fla. Stat. §102.112 (1) after the statutory deadline and not to implement

                 the directive in Fla. Stat. §102.112(3).


        iii) Entering an order declaring that:




                                                 17
      Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 19 of 22
Verified Comp for Emerg Inj Relief


             (1) as a candidate for election with a margin of separation between he and his

                 opponent within 0.5%, BONFIGLIO has a legal right to a machine recount

                 pursuant to Fla. Stat. §102.141; and


             (2) as a candidate for election with a margin of separation between he and his

                 opponent within 0.25%, BONFIGLIO has a legal right to a manual recount

                 of the over and under votes pursuant to Fla. Stat. §102.116.


        iv) granting the BONFIGLIO such other relief as may be appropriate and just.


Respectfully submitted this 12th day of November, 2018,

                                               HABER BLANK, LLP
                                               Attorneys for Plaintiffs
                                               888 South Andrews Avenue, Suite 201
                                               Fort Lauderdale, Florida 33316
                                               Telephone: (954) 767-0300
                                               Facsimile: (954) 949-0510
                                               eservice@haberblank.com



                                         By:
                                               JASON B. BLANK
                                               Florida Bar Number 28826

                                               NEIL W. BLACKMON, Esq.
                                               Co-Counsel for Plaintiffs
                                               (352) 672-1150
                                               nwblackmon@gmail.com

                                        By:    /s/ Neil W. Blackmon    .
                                               NEIL W. BLACKMON
                                               Florida Bar Number 86917


                                                 18
Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 20 of 22
Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 21 of 22
Case 4:18-cv-00527-MW-CAS Document 1-1 Filed 11/13/18 Page 22 of 22




                      Exhibit "A"
